MARTIN, Justice.
Appellant held a note for $6,500, admittedly a valid obligation and in default, secured by a lien on 291.5 acres of land in Crosby county, Tex. It attempted a foreclosure of its lien in accordance with the terms of its deed of trust, likewise admittedly valid. An injunction was applied for by appellee, Mrs. Amanda Reed, owner of said land, under and by virtue of the terms of chapter 16, Acts of 43d Legislature, Second Called Session, c. 16, p. 42 (Vernon’s Ann. Civ. St. art. 2218b note), familiarly known as one of the recently enacted “Moratorium” Laws. The district court of Crosby county, in response thereto, granted the relief prayed for, and enjoined appellant from foreclosing its said lien until February 1,1935, at which time the above enactment expires by its own terms.
On November 21, 1934, the Supreme Court of this state, in an exhaustive opinion by Judge Cureton, pointedly held the above stat*1117ute unconstitutional and void. See Travelers’ Insurance Co. et al. v. Marshall et al., 76 S.W.(2d) 1007, not yet published [in State report]. This law being the sole basis for the judgment herein, we accordingly reverse and render the same for appellant, decreeing that the said injunction be dissolved and appellees take nothing by their suit.
Reversed and rendered.